         Case 2:18-cv-01683-MJH Document 5-1 Filed 03/11/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

J.C., a minor, B.C., a minor, and Mr. R.C.         )
and Mrs. M.C., in their own right,                 )
                       Plaintiffs,                 )
                                                   )       Civil Action No. 2:18-cv-1683-MJH
v.                                                 )
                                                   )       Judge Marilyn Horan
GREENSBURG-SALEM SCHOOL DISTRICT                   )
              Defendant.                           )
                                                   )


                                             ORDER

       AND NOW, this ______ day of _______________, 2019, the Court, having reviewed

Defendant’s Motion to Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)

hereby ORDERS that each of the counts set forth in Plaintiffs’ Complaint are dismissed.




                                     BY THE COURT:




                                                                                 J.
